Citation Nr: 0421259	
Decision Date: 08/04/04    Archive Date: 08/09/04

DOCKET NO.  96-46 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 40 
percent for chronic prostatitis with urinary tract infection.  

2.  Entitlement to an initial evaluation in excess of 30 
percent for anxiety with obsessive-compulsive disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. M. Ivey, Counsel


REMAND

The veteran had active duty from February 1993 to April 1996.  
The veteran also had four months and 20 days of prior active 
service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from two rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  In July 1996 the RO granted service 
connection for acute chronic prostatitis with urinary tract 
infection and assigned a noncompensable evaluation.  In July 
1997 the evaluation for acute chronic prostatitis with 
urinary tract infection was increased to 20 percent.  In a 
February 1999 rating decision the RO granted service 
connection for anxiety with obsessive-compulsive disorder and 
assigned a 10 percent evaluation.  In that same rating 
decision the evaluation for acute chronic prostatitis with 
urinary tract infection was increased to 40 percent.  

The Board notes that the veteran withdrew his claim of 
entitlement to service connection for low back disorder at 
the October 2003 Videoconference Hearing.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5102, 5103, 5103A, 5107 (West 2002)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, § 
7(a), 114 Stat. at 2099-2100; see also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOGCPREC 16-92.  Therefore, for these reasons, a 
remand is required.

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  The veteran should be informed of 
the VCAA provisions, pertaining to the duty to notify and the 
duty to assist.  The veteran should be notified of the 
evidence needed to substantiate the claims.  

The June 1998 genitourinary and the June 2000 psychiatric 
examinations are the most current examinations of record.  
Obviously, these are now stale and it will be necessary to 
afford the veteran more current examinations.  The VA's 
statutory duty to assist the veteran includes the duty to 
conduct a thorough and contemporaneous examination so that 
the evaluation of the claimed disability will be a fully 
informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  

Accordingly, the appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC, for the 
following:

1.  Notify the veteran of the VCAA 
provisions, pertaining to the duty to 
notify and the duty to assist.  The 
veteran should be notified of the 
evidence needed to substantiate the 
claims.  Notify the veteran of what 
relevant records VA will obtain and what 
records he must obtain.  Also notify the 
veteran that VA will obtain records of 
Federal agencies, the veteran is 
responsible for submitting records of 
private health-care providers, unless the 
veteran signs a release, which would 
authorize VA to obtain them.

2.  Obtain the veteran's medical records 
from all Florida, VA Medical Centers from 
April 2003 to the present.  

3.  The veteran should be afforded VA 
genitourinary and psychiatric 
examinations to determine the current 
severity of his chronic prostatitis with 
urinary tract infection and anxiety with 
obsessive-compulsive disorder.  The 
claims folder and a copy of this remand 
must be made available and reviewed by 
the examiners prior to the examinations.  

4.  The VA examiners are requested to 
indicate in the examination reports that 
the claims file has been reviewed.  All 
indicated special studies deemed 
necessary must be accomplished.  The VA 
examiners are requested to provide a 
complete rationale for all conclusions 
reached and opinions expressed.  

5.  The genitourinary examiner is 
requested to set forth the veteran's 
symptoms and signs attributable to 
chronic prostatitis with urinary tract 
infection and specifically note the time 
intervals between daytime voiding (e.g., 
between two and three hours, one and two 
hours), frequency in awakening to void 
(e.g., two times per night, three times 
per night); whether there is any urine 
leakage or obstructed voiding; whether 
the veteran's chronic prostatitis with 
urinary tract infection is manifested by 
a requirement to wear an appliance or 
absorbent materials and, if the latter, 
how often must the they be changed (e.g., 
less than 2 times per day, 2 to 4 times 
per day); and whether there is recurrent 
urinary tract infection requiring 
drainage/frequent hospitalization greater 
than two times per year, and/or requiring 
continuous intensive management.  If the 
examiner finds it impossible to provide 
any of the requested information without 
resort to pure speculation, he or she 
should so indicate.  

6.  The psychiatric examiner is requested 
to identify all of the symptoms or 
manifestations of the veteran's anxiety 
with obsessive-compulsive disorder.  The 
examiner should also provide an opinion 
as to the degree of social and industrial 
impairment due to the anxiety with 
obsessive-compulsive disorder, should 
assign a numerical score on the GAF Scale 
and include an explanation of the 
numerical score assigned, and should 
estimate, if feasible, the proportion of 
the global disability which is 
attributable to the anxiety with 
obsessive-compulsive disorder.  

7.  Following completion of the 
foregoing, review the claims folder and 
ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete appropriate 
corrective action is to be implemented.

8.  If the benefits sought on appeal are 
not granted both the veteran and the 
veteran's representative should be 
provided a SSOC on the issues and 
afforded the appropriate opportunity to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  VA will notify the appellant if 
further action is required on his or her part.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


		
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

